535 U.S. 903
UNITED STATESv.DRAYTON ET AL.
No. 01-631.
Supreme Court of the United States.
March 4, 2002.

1
C. A. 11th Cir. [Certiorari granted, 534 U.S. 1074.] Motion for appointment of counsel granted, and it is ordered that Steven L. Seliger, Esq., of Quincy, Fla., be apointed to serve as counsel for respondent Clifton Brown, Jr., in this case. Motion for appointment of counsel granted, and it is ordered that Gwendolyn Spivey, Esq., of Tallahassee, Fla., be appointed to serve as counsel for respondent Christopher Drayton in this case. Motion of counsel Spivey to strike and objection to attempted substitution of counsel granted. Motion of counsel Seliger to strike and objection to attempted substitution of counsel granted.